Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment February 8, 2021 in reply to the First Office Action on the Merits mailed October 28, 2020. Claims 1-11 have been amended; and claims 12-14 have been canceled. Claims 1-11 are under examination. 
Abstract
The abstract of the disclosure remains objected to for the following:
1. The phrase “capable to reduce the particle size of digoxin from ordinary level to a selected micrometer range” appears to be extraneous material that is deficient in the following respects:
a) Applicant’s method appears to directly result in micron sized particles, and does not appear to require any active step of reducing the particle size from “ordinary” to micron size. 
b) The reference to “ordinary” particle size is not only an arbitrary and fuzzy abstraction, but also appears to be really nothing more than an intended comparison to the prior art, to highlight the purported merits of the invention. Again, the abstract should not refer to purported merits of the invention and should not compare the invention with the prior art.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 11 are objected to because of the following:
1. Claim 1 appears to contain an extraneous “followed by” before the enumerated step of “recovering a digoxin precipitate”. 
2. Claim 11 contains the expression “solution digoxin is”, which is in improper English grammatical form. 
3. Claim 11, step i), contains the expression “solvent in a presence of”, which should be amended to “solvent in the presence of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for at least the following reasons:
1. Claim 1 is directed to a process to obtain “a non-mechanically micronized digoxin”, but then requires the process to include e.g. “stirring”, which one of ordinary skill in the art would immediately recognize as a “mechanical” processing step. Moreover, claim 1 requires that the digoxin solution be “further concentrated”, and dependent claim 10 requires the application of a vacuum, which one of ordinary skill in the art no doubt would understand to be a “mechanical” processing step as well. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter.
***This issue can be resolved by simply deleting the phrase “non-mechanically” from claim 1.
2. Claim 1 first discloses the step “concentrating the provided solution until obtaining digoxin precipitation”, then subsequently introduces the steps “then adding methanol to the solution” and “then stirring the solution”. However, after the step of concentrating the solution to obtain digoxin precipitation, it is not really a solution anymore. In view of the terms “then” and “the solution”, one of ordinary skill in the art cannot definitively ascertain whether the steps of adding methanol and stirring necessarily come before or after precipitation. 
Claims 2, 4, and 11 contain the expression “ranging from” or “ranges from” before a specified set of values. The expression “ranging from” has multiple meanings. For example, the expression can mean “extends from”. Alternatively, the expression can mean “diverges from”. Still further, the expression can even mean “differs from”. One of ordinary skill in the art cannot definitively ascertain whether e.g. “ranging from 20 to 30 micrometers” means “between 20 to 30 microns”, or rather means a range that includes 20 to 30 microns, such as 5-50 microns which would include 20 to 30 microns, or rather an infinite range that excludes 20 to 30 microns, e.g. up to 20 microns and greater than 30 microns. 
***For examination at this time, the expression is being interpreted as equivalent to “between”. 
Claim 3, which depends from claim 1, stipulates in a wherein clause that “the obtained micronized digoxin does not comprise degradation products”. Claim 1, however, requires that the solution is “purified” and that only digoxin precipitates. Hence, there is insufficient antecedent basis for “degradation products” in the claim. 
per volume of the further concentrated solution”, which renders the claims indefinite for at least the following reasons:
1. As noted for claim 1, supra, and applicable here as well, one of ordinary skill in the art cannot definitively ascertain whether the methanol is necessarily added before or after precipitation. If added after precipitation, there is no more solution since the digoxin has precipitated into particles. 
2. Neither claims 7 and 8, nor claim 1, ever specifies the volume of the “further concentrated solution”. Moreover, one of ordinary skill in the art cannot definitively ascertain whether this volume includes the volume of the digoxin (i.e. volume of “solution” before precipitation that includes digoxin, or volume of “solution” after digoxin precipitation that excludes digoxin). Finally, the volume at which digoxin precipitation is actually a variable, and the exact volume at which precipitation begins, and when the solution is no longer, can vary, even to small degrees. Clearly, then, the volume, being a variable, is indefinite. 
Claim 9, which depends from claim 1, stipulates in a wherein clause that “the further concentrated solution with the added methanol” is stirred for the specified time. As noted for claim 1, supra, and applicable here as well, one of ordinary skill in the art cannot definitively ascertain whether the methanol is necessarily added before or after precipitation. If added after precipitation, there is no more solution since the digoxin has precipitated into particles, and in this case there is insufficient antecedent basis for “the further concentrated solution with added methanol”.
Claims 2-11 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11, which depends from claim 1, and appears to describe the process of making the starting purified and concentrated digoxin solution of claim 1, stipulates in a wherein clause that “the said purified concentrated digoxin has been prepared” by the enumerated steps, but then goes on to specify that the final digoxin concentration is a value “ranging from 50-200 g/L”. The expression “ranging from” has multiple meanings. For example, the expression can mean “extends from”. Alternatively, the expression can mean “diverges from”. Still further, the expression can even mean “differs from”. Claim 1, however, expressly stipulates that the starting purified and concentrated digoxin solution has a digoxin concentration “between 50 to 200 g/L”, which is narrower in scope than “ranging from 50 to 200 g/L”. Claim 11, therefore, appears to be broader in scope than, or fails to include all the limitations of, claim 1 from which it depends.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (U.S. Patent Application Pub. No. 2007/0098802), in view of Ruch et al. (J Colloid Interface Sci. 2000; 229: 207-211), Ross et al. (U.S. Patent No. 5,062,959) and Dharmadhikari et al. (U.S. Patent Application Pub. No. 2004/0048809).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Farr et al. disclose a method of preparing microparticles of an organic drug such as e.g. digoxin (i.e. a steroid-like drug with low water solubility) comprising generating a mixture of e.g. digoxin in e.g. methylene dichloride and methanol (i.e. first and second liquid solvents), adding e.g. water (i.e. a third liquid) to this mixture to form an emulsion, whereby the digoxin precipitates out as microparticles, and recovering/drying the precipitate (abstract; paragraphs 0019-0021, 0023, 0024; claims 1, 5, 9-11, 22, 23). 
Ruch et al. disclose a method of preparing microparticles of an organic drug (i.e. budesonide, a steroid drug with low water solubility) starting from a solution of the drug in e.g. alcohol, comprising adding water and further concentrating the drug solution via vacuum at room temperature to obtain drug precipitation, stirring, and recovering/drying the precipitate (abstract; pages 207-211). 
Ross et al. disclose a method of preparing precipitates of digoxin starting from a purified/enriched digoxin solution containing 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of chlorinated solvent and alcohol (e.g. chloroform and methanol) which 
Dharmadhikari et al. disclose a cardiotonic composition comprising micronized digoxin; wherein at least 90% of the particles are less than 25 µm, which facilitates optimal digoxin bioavailability and absorption while minimizing side effects.  
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Farr et al. do not explicitly disclose further concentrating the digoxin solution via vacuum at room temperature, that the starting digoxin solution contains 50-200 g/L digoxin, that the methylene dichloride and methanol mixture is in a 1:1 ratio, the step of adding methanol in an amount of 1.5 volumes per volume of concentrated digoxin solution, the step of stirring for 3-4 hours, and that the particles are 20-30 µm in size. These deficiencies are cured by the teachings of Ruch et al., Ross et al., and Dharmadhikari et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Farr et al., Ruch et al., Ross et al., and Dharmadhikari et al., outlined supra, to devise Applicant’s presently claimed method.  
Farr et al. disclose a method of preparing e.g. digoxin microparticles from a mixture of digoxin in e.g. methylene dichloride and methanol, comprising adding water to this mixture to form an emulsion, precipitating the digoxin microparticles, and et al. disclose that precipitation can be achieved by concentrating the drug solution via vacuum at room temperature and stirring, since Ross et al. disclose that a digoxin precipitate can be achieved specifically by starting from a purified/enriched digoxin solution containing 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of chlorinated solvent and alcohol (e.g. chloroform and methanol) and including the step of washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution; and since Dharmadhikari et al. disclose that micronized digoxin wherein at least 90% of the particles are less than 25 µm can be successfully employed to form a cardiotonic composition with optimal digoxin bioavailability and absorption and minimal side effects; one of ordinary skill in the art would thus be motivated to start with a digoxin solution containing e.g. 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of methylene dichloride and methanol, concentrating the drug solution via vacuum at room temperature and stirring, including the step of washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution, and producing digoxin microparticles in which 90% are less than 25 µm, with the reasonable expectation that the resulting method will successfully produce digoxin microparticles that can be successfully employed to form a cardiotonic composition with optimal digoxin bioavailability and absorption and minimal side effects. 
Moreover, Ruch et al. disclose that the resulting particle morphology, size, and crystallinity are sensitive to the characteristics of the stirring. Hence, stirring is a results effective variable that can be optimized to achieve e.g. the desired particle size. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Farr is directed to a process to produce nanoparticles”, which are “smaller than the claimed micronized particles”; that “while the process of present claim 1 obtains the precipitation of digoxin from its concentrated solution, Farr…precipitates the target drug obligatorily…from an emulsion” and thus “teaches away” from “the subject matter of claim 1”; that Farr exemplifies “glyburide, a non-steroidal compound completely different from digoxin”, while “digoxin is briefly cited at paragraph [0023]” and “the use of solvents, methanol and methylene chloride are merely described at paragraph [0020]”, and thus “there is no motivation to combine the exact combination of components as presently recited in claim 1”.
The Examiner, however, would like to point out the following:
1. Farr has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection is under 35 USC 103, based on the cited combination of references, and what the references expressly disclose or reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. Moreover, Farr is not limited to the specific examples or even to the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. 
2. In contrast to Applicant’s assertion, there is no real patentable distinction between “nanoparticles” and “microparticles”. Hence, e.g. a 500 nm nanoparticle and a 0.5 µm microparticle are precisely the very same size, and it’s merely a trivial matter whether one chooses to label the particle a “nanoparticle” or a “microparticle”. 
3. Farr expressly teaches that digoxin is a suitable active. Hence, it would thus be obvious for one of ordinary skill in the art to employ digoxin as the active. Similarly, Farr expressly teaches that methylene chloride and methanol are a suitable solvent mixture. Hence, it would thus be obvious for one of ordinary skill in the art to employ methylene chloride and methanol as solvents. Applicant is merely following the express teachings of Farr like a recipe. This is not a patentable advance in the United States by any stretch of the imagination, but rather is merely the work of the ordinary mechanic in the art. 
4. In contrast to Applicant’s assertion, Farr does not appear to strictly require the formation of an emulsion (see e.g. abstract). Farr discloses “methods of preparing organic nanoparticles” (see title, abstract). Without question, “methods” is plural, and thus would reasonably be interpreted as more than one method. Farr further discloses such methods can include i) “generating a mixture of an organic material, a first liquid, and a second liquid, wherein the organic material is more soluble in the second liquid than in the first liquid”, and in a separate sentence, that such methods can also include ii) “adding a third liquid to the mixture to such an extent that the mixture forms an emulsion” (see abstract). The ultimate end of the method is that the organic material is “precipitated to form organic nanoparticles”. In view of Ruch, however, one of ordinary skill in the art would have clearly understood that precipitation can be attained from a mixture of an organic material in first and second organic solvents without necessarily forming an emulsion, even if water is added as a third liquid (i.e. a mixed organic/aqueous solution). Hence, Ruch discloses specifically that precipitation of the organic steroid drug can be achieved by one of two means, i) the organic drug in solution in mixed solvents (e.g. a mixed organic/aqueous solution) was precipitated by evaporation of the more volatile solvent at room temperature, or ii) to solutions of the organic drug, sufficient water was added to directly induce the precipitation (see Ruch, abstract).
5. Clearly, then, one of ordinary skill in the art, in view of Farr and Ruch, would have recognized that evaporation of a solution and emulsion formation are effectively equivalent means for achieving the very same end, i.e. precipitation. While Farr could perhaps be said to prefer emulsion formation as the means for achieving precipitation, Farr does not strictly require emulsion formation, as noted supra. Even presuming, arguendo, that Farr essentially requires emulsion formation, in view of the cited prior art as a whole, it would be obvious that evaporation of the solution can achieve the very same end, i.e. precipitation. Applicant certainly did not invent the evaporation-precipitation process. But, Ruch goes even further, by teaching that the precipitated particle size, shape, and crystallinity can be determined and manipulated by the means of precipitation, and thus the means of precipitation can be considered a results-effective variable that can be selected and optimized to achieve the desired product. Indeed, evaporation of a solution could in fact be superior to emulsion formation for a particular desired product, of a particular drug and particle characteristics.  
ii) Applicant contends that “Ruch was cited to supplement Farr with the feature of stirring the digoxine solution” but “Ruch neither discloses digoxine solutions, nor does it disclose the step of stirring for 1-6 hours” and “does not disclose that stirring is responsible for particle size”; that “Ross’ digoxine solution at 4.9 g/50 ml is not further concentrated until obtaining precipitation, and adding methanol thereto, as required by present claim 1”; and that “Dharmadhikari simply discloses…digoxin tablets with the above cited particle size” but “in its Example 1…further granulates the micronized particles and mechanically mills them through a multimill, which teaches away from the non-mechanical nature of the present claimed subject matter”. 
The Examiner, however, would like to point out the following:
1. Neither Ruch, Ross, nor Dharmadhikari has been cited for individually anticipating the presently claimed subject matter under 35 USC 102. 
2. Farr, the cited primary reference, discloses a method of making e.g. digoxin microparticles comprising generating a mixture of e.g. digoxin in methylene chloride and methanol, and precipitating to form the microparticles. In view of Ruch, one of ordinary skill in the art would no doubt recognize that the precipitation can be accomplished with a mixed solvent solution via evaporation, and that such a means is generally equivalent to precipitation by emulsion formation. Clearly, the Farr mixture of digoxin in methylene chloride and methanol has a digoxin concentration, and Ross is merely a secondary reference cited for disclosing that the specific digoxin concentration of 50-200 g/L would be suitable for the purpose. Clearly, the Farr process produces digoxin microparticles with a micron size, and Dharmadhikari is merely a secondary reference for disclosing a specific size suitable for medical applications. Hence, in view of the teachings of the cited prior art as a whole, one of ordinary skill in the art would arrive at the claimed method with a reasonable expectation of success. 
3. In contrast to Applicant’s assertion, Ruch has not been relied on for disclosing digoxin solutions in methylene chloride and methanol, or for stirring for 1-6 hours in particular. Ross has not been relied on for disclosing digoxin solutions in methylene chloride and methanol, and evaporation and precipitation to form digoxin microparticles. Dharmadhikari has not been relied on for disclosing a non-mechanical method, but rather a suitable target digoxin microparticle size for medical applications, regardless of how that digoxin microparticle is obtained. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617